Case 1:19-cv-00954-LMB-JFA Document 13 Filed 11/14/19 Page 1 of 4 PageID# 598



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

JAMES MALLON,                                 )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )     Civil Action No. 1:19-cv-00954-LMB-JFA
                                              )
INTERNATIONAL BUSINESS                        )
MACHINES CORPORATION,                         )
                                              )
        Defendant.                            )

 JOINT MOTION TO EXTEND DEFENDANT’S DEADLINE TO FILE RESPONSIVE
                           PLEADING

        Plaintiff James Mallon (“Plaintiff”) and Defendant International Business Machines

Corporation (“IBM” or “Defendant”) hereby jointly request that the Court extend Defendant’s

time to file a responsive pleading to Plaintiff’s Complaint. In support thereof, the parties state as

follows:

        1.      Plaintiff filed his Complaint in this action on July 22, 2019. [Doc. No. 1].

        2.      Currently pending before the United States Court of Appeals for the Fourth

Circuit is Fessler v. IBM, No. 18-2497.

        3.      Fessler, a former sales representative for IBM, sued IBM alleging it owes him

purportedly unpaid commissions. IBM previously moved to dismiss Fessler’s complaint, and

this Court granted IBM’s motion. Fessler then appealed that decision to the Fourth Circuit.

        4.      IBM plans to move to dismiss Plaintiff’s Complaint on similar grounds that it

moved to dismiss Fessler’s Complaint.

        5.      The decision in Fessler may assist this Court in determining similar issues in this

case.
Case 1:19-cv-00954-LMB-JFA Document 13 Filed 11/14/19 Page 2 of 4 PageID# 599



         6.      This Court previously granted a Joint Motion and extended IBM’s deadline to file

a responsive pleading until November 22, 2019 while the parties awaited a ruling in Fessler.

[Doc. No. 11].

         7.      On November 7, 2019, the United States Court of Appeals for the Fourth Circuit

noticed the Fessler case for oral argument during the January 28, 2020 – January 31, 2020

argument session.

         8.      The parties anticipate a ruling following oral argument.

         9.      Accordingly, to save judicial resources and the time and expense of briefing, the

parties hereby request that the Court extend Defendant’s deadline to file a responsive pleading

ninety (90) days or until February 20, 2020.

         10.     The parties state that this request is made in good faith and not for the purposes of

delay.

         11.     A proposed order is attached hereto as Exhibit A for the Court’s consideration.

         Respectfully submitted this 14th day of November, 2019.



/s/ David Hilton Wise                              /s/ Matthew F. Nieman
David Hilton Wise, VA Bar No. 30828                Matthew F. Nieman (Virginia Bar No. 47231)
John J. Drudi, VA Bar No. 86790                    JACKSON LEWIS P.C.
WISE & DONAHUE, PLC                                10701 Parkridge Boulevard, Suite 300
10476 Armstrong Street                             Reston, Virginia 20191
Fairfax, Virginia 22030                            Tel: (703) 483-8300
Tel: (703) 934-6377                                Fax: (703) 483-8301
Fax: (703) 934-6379                                E-mail: niemanm@jacksonlewis.com
dwise@wisedonahue.com
jdrudi@wisedonahue.com                              /s/ Justin R. Barnes
                                                   Justin R. Barnes
Matthew E. Lee                                     Georgia Bar No. 105220
N.C. State Bar No. 35405                           JACKSON LEWIS P.C.
Jeremy R. Williams                                 171 17th Street, NW, Suite 1200
N.C. State Bar No. 48162                           Atlanta, Georgia 30363
WHITFIELD BRYSON & MASON, LLP                      Tel: (404) 525-8200



                                                   2
Case 1:19-cv-00954-LMB-JFA Document 13 Filed 11/14/19 Page 3 of 4 PageID# 600



900 W. Morgan Street                  Fax: (404) 525-1173
Raleigh, NC 27603                     E-mail: barnesjr@jacksonlewis.com
Telephone: (919) 600-5000
Facsimile: (919) 600-5035             COUNSEL FOR DEFENDANT
matt@wbmllp.com
jeremy@wbmllp.com

Mark R. Sigmon
N.C. State Bar No. 37762
SIGMON LAW, PLLC
5 West Hargett Street, Suite 1001
Raleigh, North Carolina 27601
Telephone: (919) 451-6311
Fax: (919) 882-9057
mark@sigmonlawfirm.com

ATTORNEYS FOR PLAINTIFF




                                      3
Case 1:19-cv-00954-LMB-JFA Document 13 Filed 11/14/19 Page 4 of 4 PageID# 601



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

JAMES MALLON,                                 )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )        Civil Action No. 1:19-cv-00954-LMB-JFA
                                              )
INTERNATIONAL BUSINESS                        )
MACHINES CORPORATION,                         )
                                              )
         Defendant.                           )

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of November, 2019, I electronically filed the

foregoing JOINT MOTION TO EXTEND DEFENDANT’S DEADLINE TO FILE

RESPONSIVE PLEADING via the Court’s CM/ECF system, which will automatically provide

electronic notification of the same to the following:

         David Hilton Wise
         John J. Drudi
         WISE & DONAHUE, PLC
         10476 Armstrong Street
         Fairfax, Virginia 22030

         Matthew E. Lee
         Jeremy R. Williams
         WHITFIELD BRYSON & MASON, LLP
         900 W. Morgan Street
         Raleigh, NC 27603

         Mark R. Sigmon
         SIGMON LAW, PLLC
         5 West Hargett Street, Suite 1001
         Raleigh, NC 27601

                                                  /s/ Matthew F. Nieman
                                                  Matthew F. Nieman
4815-4659-9340, v. 1




                                                   4
